DETAILED ACTION
This office action is a response to an application filed on 05/13/2020, in which claims 1-15, 17-29 as well as 32 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 29 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Wong et al. (hereinafter, “Wong”; 20190053140).
In response to claim 1, 
Wong teaches a method, in a first wireless device, for obtaining control channel information from a base station (paragraph 50, value of predetermined parameter is equated to control channel information, transmitting multiplier value of predetermined parameter (as shown in table 2 about different mode) teaches obtaining information from a base station, paragraph 51, indicating parameters via NB-PDCCH is equated to a control channel), the method comprising:
receiving an indication from the base station to operate in one of a first mode and a second mode (paragraph 51, receiving a value of parameter about different mode teaches receiving an indication from a base station, standalone operation mode is equated to first mode, in band operation mode is equated to second mode); and 
operating in one of the first mode and the second mode based on the indication (paragraph 51, enabling communication between a wireless device and a network using a symbol in a radio subframe teaches operating using first and second mode),
wherein in the first mode, the first wireless device is configured to attempt to decode one or more first predetermined search space entries in order to obtain first control channel information (paragraphs 36-37, Reference Search Spaces (RSS)  with repetition Ri is equated to first predetermined search space, paragraph 51,a value of parameter is equated to first control channel information, blind decoding different scrambling sequence applied to reference signal  teaches this limitation), each first predetermined search space entry defining radio resources (paragraphs 36-37, Reference Search Spaces (RSS)  with repetition Ri is equated to first predetermined search space, MIB or SIB is paragraph 36 is equated to defined radio resources, using MIB or SIB with NB-PDCCH teaches this limitation), and wherein the first control channel information is to be transmitted on radio resources defined by one of the one or more first predetermined search space entries (paragraph 36, indicating by a eNB in a broadcast message using NB-PDCCH  explicitly teaches this limitation), and 
in the second mode the first wireless device is configured to attempt to decode a plurality of second predetermined search space entries in order to obtain the first paragraphs 36-37, Reference Search Spaces (RSS) with reference Ri is also equated to second predetermined search space, paragraph 51, a value of parameter is equated to first control channel information, blind decoding different scrambling sequence applied to reference signal  teaches this limitation), each search space entry defining radio resources (paragraph 36, MIB or SIB is equated to defined radio resources, using MIB or SIB with NB-PDCCH teaches this limitation), and wherein the first control channel information is to be transmitted on radio resources defined by one of the plurality of second predetermined search space entries (paragraph 36, indicating by a eNB in a broadcast message using NB-PDCCH  explicitly teaches transmitting a value of parameter (described in paragraph 51) using MIB or SIB via Reference Search Spaces (RSS)  with repetition Ri); 
wherein the number of first predetermined search space entries is less than the number of second predetermined search space entries (paragraphs 36-37, Reference Search Spaces (RSS) with repartition Ri is interpreted as search space, fig. 5, element “Repetition”, and candidate C1-C15, figure 5 shows each candidate C1-C8 in repetition level R1 is smaller or has less search space than each of the candidate C9-12 in repetition level R2). 
In response to claim 4, 
Wong teaches wherein, in the first mode, the first wireless device is configured to attempt to decode the one or more first predetermined search space entries by initially attempting to decode a predefined one of the one or more first predetermined search space entries (paragraphs 36-37, Reference Search Spaces (RSS)  with repetition Ri is equated to one or more first  predetermined search space, paragraph 51, blind decoding different scrambling sequence applied to reference signals  teaches this limitation). 
In response to claim 5, 
Wong teaches further comprising: receiving in the first control channel information an indication of radio resources which will be used to transmit payload data to the first wireless device (paragraph 62, steps 702-706 teaches this limitation, step 710, received data is equated to payload data). 
In response to claim 29, 
Wong teaches a first wireless device for obtaining control channel information from a base station, the wireless device comprising: an interface; and processing circuitry configured to (fig. 1, elements 401-403, paragraph 27 teaches this limitation):
receive an indication from the base station to operate in one of a first mode and a second mode; and cause the first wireless device to operate in one of the first mode and the second mode based on the indication, wherein in the first mode, the first wireless device is configured to attempt to decode one or more first predetermined search space entries in order to obtain first control channel information, each search space entry defining radio resources, and wherein the first control channel information is to be transmitted on radio resources defined by one of the one or more first predetermined search space entries, and in the second mode the first wireless device is configured to attempt to decode a plurality of second predetermined search space entries in order to obtain the first these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-13, 15, 17 and 32 are rejected under 35 U.S.C 103 (a) as being unpatentable over Wong et al. (hereinafter, “Wong”; 20190053140) in view of LI et al. (hereinafter, “LI” EP 3515107 B1) and in further view of Jon Sik KIM (hereinafter, “KIM”; 20110143763). 
In reference to claim 8, 
Wong teaches a method, in a base station, for transmitting first control channel information to a first wireless device and second control channel information to a second wireless device in a wireless communications network (fig. 1, element 104, paragraph 18 teaches using multiple or first and second wireless devices, paragraph 50, transmitting multiplier value is read as transmitting, multiplier value of predetermined parameter (as shown in table 2 about different mode) is read as control channel information for different wireless devices), the method comprising: operating in one of a first mode (205) and a second mode based on the indication (paragraph 51, standalone operation mode is equated to first mode, in band operation mode is equated to second mode, enabling communication between a wireless device and a network using a symbol in a radio subframe teaches operating using first and second mode), 
operating in the second mode comprises transmitting the first control channel information to the first wireless device (paragraph 50, value of predetermined parameter is equated to control channel information, transmitting multiplier value of predetermined parameter (as shown in table 2 about different mode) is equated to control channel information, paragraph 51, indicating parameter via  NB-PDCCH is read as using in band mode for  operating transmitting value of parameters); and the second control channel information to the second wireless device using orthogonal radio resources(fig. 2, element 205, “control channel” is interpreted as using multiple control channel or NB-PDCCH channel, paragraph 50, value of predetermined parameter is also  equated to second control channel information, paragraph 51, indicating parameter via  NB-PDCCH is read as using in band mode for  operating transmitting value of parameters to a second device, paragraph 103, using OFDM subcarrier is read as using orthogonal radio resources). 
Wong does not teach explicitly about obtaining an indication of whether a spatial relationship between the first wireless device and the second wireless device meets a predetermined condition.
LI teaches obtaining an indication of whether a spatial relationship between the first wireless device and the second wireless device meets a predetermined condition (fig.1B, paragraph 21, a car and a terminal are equated to first and second wireless device, paragraphs 66-67,sending a measurement message by a terminal teaches receiving or obtaining indication about spatial relationship between two devices, paragraph 71, preset measurement information with measurement identifier is equated to predetermined condition, preset spatial information is equated to a spatial relationship between the first wireless device and the second wireless device); and 
It would have been within the scope of one of ordinary skill in the art before the effective filing date to modify Wong for obtaining an indication of whether a spatial relationship between the first wireless device and the second wireless device meets a predetermined condition as taught by LI because it would allow improving communication reliability by reducing the risk of shielding beams during communication. 
Wong and LI don’t teach explicitly about wherein operating in the first mode comprises transmitting the first control channel information and the second control channel information using common radio resources.
KIM teaches wherein operating in the first mode comprises transmitting the first control channel information and the second control channel information using common radio resources (paragraph 43, controlling a femto cell operation mode based on CQI teaches this limitation, paragraph 44, communication resources is equated to common radio resource); and 

In reference to claim 9, 
Wong teaches, further comprising: transmitting an indication to the first wireless device and the second wireless device of which of the first mode and the second mode the base station is operating in (fig. 1, element 104, paragraph 18 teaches using multiple or first and second wireless devices, paragraph 50, transmitting multiplier value is read as transmitting, multiplier value of predetermined parameter as shown in table 2 about different mode teaches this limitation). 
In reference to claim 11, 
Wong does not teach explicitly about the method of claim 11.
LI teaches wherein the spatial relationship comprises an indication of a likelihood of interference between signals transmitted to the first wireless device and the second wireless device using common radio resources (fig.1B, paragraph 21, a car and a terminal are equated to first and second wireless device, paragraphs 66-67,sending a measurement message by a terminal teaches receiving or obtaining indication of interference between signals transmitted to the first wireless device about spatial relationship between two devices, paragraph 70, spatial distribution relationship is equated to common resources). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date to modify Wong for using an indication of a likelihood of interference between signals transmitted to the first wireless device and the second wireless device using common radio resources as taught by LI because it would allow improving communication reliability by reducing the risk of shielding beams during communication. 
In reference to claim 12, 
Wong does not teach explicitly about the method of claim 12.
LI teaches wherein the spatial relationship comprises a physical separation between the first wireless device and the second wireless device (paragraph 71, using a clockwise angle between measurement objects teaches this relationship). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date to modify Wong for using spatial relationship comprises a physical separation between the first wireless device and the second wireless device as taught by LI because it would allow improving communication reliability by reducing the risk of shielding beams during communication. 
In reference to claim 13, 
Wong does not teach explicitly about the method of claim 13.
LI teaches wherein the physical separation comprises a distance between the first wireless device and the second wireless device (paragraph 71, using a clockwise angle between measurement objects teaches this relationship). 

In reference to claim 15, 
Wong does not teach explicitly about the method of claim 15.
LI teaches wherein the physical separation comprises an angle of separation between the first wireless device and the second wireless device (paragraph 71, using a clockwise angle between measurement objects teaches this relationship). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date to modify Wong for using physical separation comprises an angle of separation between the first wireless device and the second wireless device as taught by LI because it would allow improving communication reliability by reducing the risk of shielding beams during communication. 
In reference to claim 17, 
Wong does not teach explicitly about the method of claim 17.
LI teaches wherein the predetermined condition is met if the physical separation is less than a threshold value (paragraph 71, using a clockwise angle between measurement objects teaches this relationship, clockwise 60 degrees or 120 degrees is equated to threshold value, using clockwise 60 degrees or 120 degrees is read as met predetermined condition with less than a threshold value). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date to modify Wong for predetermined condition is met if the physical separation is less than a threshold value as taught by LI because it would allow improving communication reliability by reducing the risk of shielding beams during communication. 
In reference to claim 32, 
Wong teaches a base station for transmitting first control channel information to a first wireless device (16) and second control channel information to a second wireless device in a wireless communications network, the base station comprising: an interface; and processing circuitry configured to (fig 4, elements 411-413 and paragraph 27 teaches this limitation):
obtain an indication of whether a spatial relationship between the first wireless device and the second wireless device meets a predetermined condition; and cause the base station to operate in one of a first mode or a second mode based on the indication, wherein in the first mode the base station is configured to transmit the first control channel information and the second control channel information using common radio resources; and in the second mode the base station is configured to transmit first control channel information to the first wireless device and the second control channel these limitations are identical to claim 8, therefore, they are rejected as claim 8). 

Allowable Subject Matter
Claims 2-3, 6-7, 10, 14 and 18-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190053120……. paragraphs 27, 50-51 and 130.
EP 3515107………. paragraphs 66-71.
20110143763………paragraph 43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466       

/DIANE L LO/Primary Examiner, Art Unit 2466